EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Claims
Claims 21-33 and 35-41 are allowed.
Reasons for Allowance
Applicant’s arguments filed 01 December 2021 regarding Chornenky, Victor I. et al. (US 20040199130 A1), Charles; Steven T. (US 20090018548 A1), Hee; Michael et al. (US 20100173866 A1), Hammack; Amy Lee et al. (US 20120271272 A1), Ali; Robin R. et al. (US 20100081707 A1) and Mudd; Christopher S. et al. (US 20130131633 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Chornenky, the closest art of record, does not pierce the choroid with the distal end of a needle or advance a needle through the choroid. At most, Chornenky indirectly approaches the space between the retina and the choroid by delivering an agent through diffusion (¶ [0060], From the site of injection the injected (or infused) solution of lipase diffuses across sclera 12, choroid 28, through the Bruch's membrane 26). The needle penetrates only the sclera and does not pierce the choroid (¶ [0060] The inside channel of the needle 74 … will deliver therapeutic agents or drugs via the sharp tip 78 of needle 74 directly into sclera 12). 

Ali describes a method that accesses a space posterior to a retina (Figs. 4, 5). However, Ali does not advance a needle through the choroid, and at most advances a needle through a retina (¶ [0019] FIG. 4 is a schematic diagram of the eye showing cannular injection of a vector suspension under the retina to create a bleb (blister)). 

Also cited previously, Hammack discloses methods and devices to access the suprachoroidal space or sub-retinal space (¶ [0005], [0006], [0031], [0035]), comprising piercing the choroid with a needle or advancing a needle through the choroid (¶ [0031], drugs injected with the device to the sub-retinal space; ¶ [0047] Referring to FIG. 12 the materials for injection into the suprachoroidal space 32 or sub-retinal space 33 may comprise an implant, a drug solution, drug suspension).   
However, Hammack does not advance the needle through the choroid while a cannula remains positioned between the sclera and the choroid. Although Hammack discloses a cannula (thin walled sleeve 36), the cannula remains generally outside the sclera or within the sclera while the needle is advanced (¶ [0044], The distal end of the sleeve acts to seal against the conjunctiva at the surface of the eye or the scleral surface after minor dissection; ¶ [0048], As shown in FIG. 14, sleeve 36 functions as an access port or introducer, in communication from the outside of the eye to the suprachoroidal space 32 or sub-retinal space). 

Also previously cited, Giungo; John (US 5817075 A) discloses a surgical tool and technique for transplanting planar sheets of retinal cells (col. 1, lines 15-25); 
However, Giungo lacks a needle slidably housed in the cannula, and at most discloses a fixedly attached lumen (col. 9, lines 53-56, The infusion lumen 228 is held in place in bore 226 by an adhesive and includes an opening 230 at the tubular tip 212 of the delivery cannula 210). Also, Giungo does not pierce a choroid with a distal end of a needle and at most pierces the retina (col. 14, lines 10-20, making an incision 122 in the retina). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 

Hecker, Karl I. et al. (US 20010008961 A1) discloses an instrument and method comprising a needle (¶ [0073] A needle 26 or other suitable cannula device is disposed in the needle guide platform 18); and a cannula (¶ [0070] The needle guide platform 18 has an external support surface 20 which is shaped to substantially conform to the surface of the tissue into which the injection is to be made), the method including a step of advancing the needle through a choroid (¶ [0123] Turning now to FIG. 8, needle 26 is shown imbedded in a tissue 50, such as the sclera of the eye … Exemplary tissues can 
However, Hecker does not position the cannula between the sclera and the choroid, and instead positions the cannula fully outside of the sclera (¶ [0107], As can be further seen in FIGS. 4a and 4b, support surface 20 is configured and shaped to conform to the outer surface 60 of the sclera 54). 

Contiliano; Joseph H. et al. (US 20150351958 A1) describes an instrument configured for use in a procedure for the subretinal administration of a therapeutic agent to an eye of a patient (¶ [0064], instrument 10) comprising an instrument comprising a needle, wherein the instrument further comprises a cannula slidably housing the needle (¶ [0064], Cannula 20 is generally configured to support a needle 30 that is slidable within cannula 20), the method including a step of accessing a space between a retina and a choroid of an eye with the distal end of the needle (¶ [0095] As can be seen in FIGS. 8H-8I, 9E, and 10A, needle 30 is advanced relative to cannula 20 such that needle 30 pierces through choroid 306 without penetrating retina 308); wherein the cannula conforms to a curvature of the eye (¶ [0066], cannula 20 is flexible enough to conform to specific structures and contours of the patient's eye). 
However, Contiliano is excluded as prior art under 102(b)(2)(A) for disclosure obtained from an inventor, since three inventors are shared in common between the two cases (Mark C. Tsai, Michael F. Keane and Isaac J. Khan). Contiliano is also excluded 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/Adam Marcetich/
Primary Examiner, Art Unit 3781